Decree affirmed. This is an appeal by Robert L. Balch and Beryl A. Cobb from a decree of a Probate Court appointing one Doris M. Stanley as guardian, with custody of Robert Griswold, a minor. The record in so far as it relates to the case, consists only of the petition, the decree, and the appeal which contains a recital of certain alleged facts the truth of which does not appear to have been established in any manner. It is obvious that the record contains nothing showing error in the decree. Jordan v. Ulmer, 237 Mass. 577, 579-580. Hale v. Blanchard, 242 Mass. 262, 264. Comstock v. Dewey, 323 Mass. 583, 585.